The only ground urged in the appellant's motion for a rehearing is that the holding of this court is contrary to the law applicable to this case. This presents nothing new and fails to direct our attention to any specific error in the original opinion. However, we have again reviewed the record most carefully but find nothing therein which convinces us that we committed any error in the original disposition of this case. Therefore, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.